Citation Nr: 0006219	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-08 110 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1918 to May 1919.  
The veteran died on May [redacted], 1995.  The appellant is 
the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 denial letter from the 
Columbia, South Carolina VA Regional Office (RO).  The 
appellant and his representative appeared at a hearing before 
a hearing officer at the RO in October 1998.  


FINDINGS OF FACT

1.  The veteran died in May 1995.

2.  The appellant's claim for burial benefits was received by 
the RO in November 1997.


CONCLUSION OF LAW

The appellant did not submit a timely application for burial 
benefits.  38 U.S.C.A. §§ 2302, 2304, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.1601 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reveals that the veteran died on May [redacted], 1995.  
The record shows that the Application of the United States 
Flag for burial purposes was received and processed in June 
1995.  The RO received the appellant's claim for VA burial 
benefits in November 1997. 

The appellant contends that the claim for burial benefits was 
filed by the Funeral Home at the same time as the claim for 
the grave marker and flag.  At his hearing, the appellant 
testified that the Funeral Home attempted to refile the claim 
for burial benefits with copies of the original claim but due 
to the intervening deaths of veterans' service officers, they 
were unsuccessful.  The appellant states that as a result of 
these deaths, the copies of the original claim have been 
lost.  In support, the appellant submitted statements from a 
veterans' service officer as to the events of this case.  
Furthermore, the appellant contends that he did not know 
about the 2-year limit for filing for VA burial benefits.  
The appellant and his representative maintain that the 
doctrine of reasonable doubt should be applied in this case.

Claims for reimbursement or direct payment of burial and 
funeral expenses under 38 C.F.R. § 3.1600(b) and plot or 
internment allowance under 38 C.F.R. § 3.1600(f) must be 
received by VA within two (2) years after the permanent 
burial or cremation of the body.  38 C.F.R. § 3.1601 (West 
1991).  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In the instant, unfortunately, the 
appellant's application was received more than 2 years after 
the veteran's death and burial.  As noted above, the law 
requires the receipt of the application within two years 
after the date of the burial.  In view of the foregoing, the 
appellant's claim for burial benefits has no legal merit or 
entitlement under the law.

The Board is aware that testimony was provided.  However, the 
testimony does not change the fact that a claim was not 
received in a timely manner.  Lastly, because there is no 
legal merit to the claim, the doctrine of doubt does not come 
into consideration.  


ORDER

The claim of entitlement to burial benefits is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

